NUMBER 13-22-00389-CV

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


      IN RE SOUTHWESTERN PUBLIC SERVICE COMPANY, XCEL
            ENERGY, INC., AND XCEL ENERGY SERVICES


                       On Petition for Writ of Mandamus.


                                        ORDER
               Before Justices Benavides, Hinojosa, and Silva
                             Order Per Curiam

       On August 23, 2022, relators Southwestern Public Service Company, Xcel Energy

Inc., and Xcel Energy Services, Inc. filed a petition for writ of mandamus seeking to

compel the trial court to vacate an order granting death penalty sanctions against them.

Relators also filed: (1) an unopposed motion to exceed the word-count limit for the petition

for writ of mandamus; and (2) an unopposed motion requesting that we take judicial notice

of a mandamus record previously filed in our cause number 13-19-00111-CV.
      The Court requests that the real parties in interest, Eduardo Munoz Jr. and

Kasandra Girela Munoz, individually and as next friend of J.S., a minor, or any others

whose interest would be directly affected by the relief sought, file a response to the

petition for writ of mandamus on or before the expiration of ten (10) days from the date of

this order. See TEX. R. APP. P. 52.2, 52.4, 52.8. Further, the Court, having examined and

fully considered the relators’ motions, is of the opinion that they should be granted.

Accordingly, we grant the relators’ unopposed motion to exceed the word-count limit and

relators’ unopposed motion for judicial notice of the mandamus record in cause number

13-19-00111-CV.

                                                                     PER CURIAM


Delivered and filed on the
25th day of August, 2022.




                                            2